Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 11, 17, 22, 24, 30, 33 and 34 of U.S. Patent No. 10,959,106. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to selecting at least one channel for a network element in a shared spectrum communication system.
Claim Analysis
	Claims 1, 7, 13 and 18 correspond to claims 1, 4, 9, 11, 17, 22, 24, 30, 33 and 34 of USPN 10,959,106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedayat et al. (Hedayat), U.S. Patent Pub. No. 2016/0088631.
Regarding claim 1, Hedayat discloses a method for selecting at least one channel for a network element in a shared spectrum communication system (0008), the method comprising: identifying a plurality of candidate channels of a frequency band of the shared spectrum communication system (an access point detects other access points and their usage of multiple active channels) (0008); for each channel of the plurality of candidate channels: evaluating the channel based on an available interference margin; scoring the channel based on the evaluation of the channel for the network element; and ranking the plurality of candidate channels based on the scores for each of the plurality of channels; and selecting at least one channel based on the ranking of the plurality of candidate channels (the access point ranks the active channels according to the corresponding per-channel metrics and selects the best channel on which to transmit from among the ranked active channels based on the rankings, 0008, 0009. The best channel is the channel with the least amount of interference determined according to predetermined metrics, 0012).

Claim(s) 7, 8, 10, 12, 14-16, 19and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (Zhao), U.S. Patent Pub. No. 2020/0343984.
Regarding claims 7, 13 and 18, Zhao discloses a method/channel evaluator (see functional modules of the electronic apparatus 100; figure 2) (0054) for selecting at least one channel for a network element in a shared spectrum communication system, the method/evaluator (note the channel score table that stores the rankings) (figure 3) comprising: identifying a plurality of candidate channels of a frequency band of the shared spectrum communication system; for each channel of the plurality of candidate channels; evaluating the channel based on anticipated impact (highest probability of there being non-coordination interferences) on communicative activity of one or more incumbent devices utilizing the frequency band (0134); scoring the channel based on the evaluation of the channel for the network element; and ranking the plurality of candidate channels based on the scores for each of the plurality of channels; and selecting at least one channel based on the ranking of the plurality of candidate channels (predictive scoring on the channel may be performed based on historical utilization status for each channel, historical scores for each channel by the monitoring node and its respective neighboring nodes are acquired. Based on the historical scores, score similarities between the monitoring node and respective neighboring nodes are calculated, and neighboring nodes of which the score similarities meet a predetermined condition are selected as the at least a part of the neighboring nodes (0135).
Regarding claim 8, Zhao discloses the method of claim 7, wherein evaluating the channel based on anticipated impact on communicative activity of one or more incumbent devices utilizing the frequency band further comprises evaluating the channel based on a geographic distance between the channel and a channel used by the one or more incumbent devices (reads on the effective distanced obtained based on the physical distance between a node and a critical position and a load factor of the node (0079).
Regarding claim 10, Zhao discloses the method of claim 7, wherein evaluating the channel based on anticipated impact on communicative activity of one or more incumbent devices utilizing the frequency band further comprises evaluating the channel based on a coverage area requested by the network element (reads on the coverage region) (0121).
Regarding claims 12 and 20, Zhao discloses wherein evaluating the channel based on anticipated impact on communicative activity of one or more incumbent devices utilizing the frequency band further comprises evaluating the channel based on a weighted combination of a plurality of criteria for the network element (averaged historical scores are used) (0065, 0067).
Regarding claim 14, Zhao discloses the channel evaluator of claim 13, wherein the processor is further configured to execute the channel evaluation function to evaluate channels by: determining an aggregate interference signal for the channel; and comparing the aggregate interference signal with a threshold level, wherein the threshold level is determined based on an allowable interference with the one or more incumbent devices for the channel (the monitoring node detects N specified channels one by one, and gets accumulated interference values detected on the N channels, respectively. The judging unit 102 judges whether there are non-coordination interferences on the specified channels by comparing the accumulated interference values with a predetermined interference tolerance) (0071).
Regarding claim 15, Zhao discloses the channel evaluator of claim 14, wherein scoring the channel based on the evaluation of the channel further comprises scoring the channel when the aggregate interference signal is below the threshold level (0137).
Regarding claims 16 and 19, Zhao discloses the channel evaluator of claim 13, wherein evaluating the channel based on anticipated impact on communicative activity of one or more incumbent devices utilizing the frequency band further comprises evaluating the channel based on a coverage area requested by the network element (reads on the coverage region) (0121).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat in view of Kim et al. (Kim), U.S. Patent Pub. No. 2020/0359223.
Regarding claim 2, Hedayat discloses the method of claim 1 as described above. Hedayat, however, fails to disclose wherein evaluating the channel based on the available interference margin comprises evaluating the channel based on a difference between a total aggregate interference signal level and a threshold level for the network element.
In a similar field of endeavor, Kin discloses a method for mitigating interference and further discloses evaluating the channel based on the available interference margin comprises evaluating the channel based on a difference between a total aggregate interference signal level and a threshold level for the network element (based on the measurement result per cell, the management device may calculate a total interference amount of a particular cell on other aggressor cells. The management device may determine whether the interference mitigation condition is satisfied, based on the total interference amount of the interference management cell on other aggressor cell(s). For example, if the total interference amount exceeds a threshold, the management device may determine that the interference mitigation condition is satisfied) (0144).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Hedayat with the teachings of Kim for the purpose of ensuring interference in minimized.

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hafeez, U.S. Patent Pub. No. 2021/0289513.
Regarding claims 11 and 17, Zhao discloses the method of claims 7 and 13 as described above. Zhao, however, fails to disclose wherein evaluating the channel based on anticipated impact on communicative activity of one or more incumbent devices utilizing the frequency band further comprises evaluating the channel based on a requested bandwidth by the network element.
In a similar field of endeavor, Hafeez discloses allocation of wireless resources in a shared wireless band and further discloses wherein evaluating the channel based on anticipated impact on communicative activity of one or more incumbent devices utilizing the frequency band further comprises evaluating the channel based on a requested bandwidth by the network element (the communication management resource 140 receives first channel selection information 221 specifying channels of interest such as channels or other bandwidth partitions requested by a first entity A licensed to wirelessly communicate in the region 121; the communication management resource 140 receives second channel selection information 222 specifying channels of interest such as bandwidth partitions, sub-band portions, sub-band segments, etc. requested by a second entity B licensed to wirelessly communicate in the wireless network; the communication management resource 140 receives third channel selection information 223 specifying channels of interest (such as bandwidth partitions, sub-band portions, sub-band segments, etc.) requested by a second entity C licensed to wirelessly communicate in the wireless network; and the communication management resource 140 receives fourth channel selection information 224 specifying channels of interest requested by a second entity D licensed to wirelessly communicate in the wireless network environment 100 (0067). More specifically, in one embodiment, the channel selection information 221 indicates priority rankings of first sets of wireless channels of interest (in FIG. 4) to the entity A for each of multiple different regions in which the wireless band is allocated; the channel selection information 222 indicates priority rankings of second sets of wireless channels of interest (in FIG. 5) to the entity B for the region in which the wireless band is allocated; the third channel selection information 223 indicates priority rankings of third sets of wireless channels of interest (in FIG. 5) to the entity C for the region in which the wireless band is allocated; the fourth channel selection information 224 indicates priority rankings of fourth sets of wireless channels of interest (in FIG. 6) to the entity D for each of the multiple different regions in which the wireless band is allocated (0072).
Therefore, before the effective filing date, it would have been obvious to implement the teachings of Hafeez with Zhao for the purpose of evaluating and selecting the channels of interest by the network as demonstrated by Hafeez (0067, 0072).

Allowable Subject Matter
Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646